         Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 1 of 54




mniteb States; ^isitnct Court
^>outl)ern SBigtnct of ^Beto j^orfe


AlRBNB, INC.,

                                  Plaintiff,

                   - against -

ClT^OFNEWYOEK,                                               NOTICE OF APPEAL

                                 Defendant.                   l:18-cv-07712-PAE
                                                              l:18-cv-07742-PAE
HOMEAWAY. COM, INC.,

                                  Plaintiff,

                   - against -

CITY OF NEWYORK,

                                 Defendant.


      Notice is hereby given that the defendant in these consolidated actions

appeals to the United States Court of Appeals for the Second Circuit from the

opinion and order of the United States District Court for the Southern District of

New York (Engelmayer, J.) entered on January 3, 2019.

Dated:    New York, New York
          January 30, 2019
                                               ZACHARYW. CAETER
                                               Corporation Counsel
                                               of the City of New York


                                        By:         JI^A^
                                               Devin Slack
                                               Deputy Chief, Appeals Division
                                               100 Church Street
                                               NewYork, New York 10007
                                               212-356-0817
                                               dslack@law. nyc.gov
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 2 of 54




To: Roberta A. Kaplan
    John C. Quinn
    Matthew J. Craig
    KAPLAN HECKER & FINK LLP
    350 Fifth Avenue, Suite 7110
    New York, NY 10118
    (212) 763-0883
         - and -

    Sharon L. Nelles
    John G. McCarthy
    SULLF^AN& CROMWELL,LLP
    125 Broad Street
    New York, NY 10004
    (212) 558-4000
    Attorneys for Plaintiff Airbnb, Inc.


    Kristin A. Linsley
    Joshua D. Dick
    GlBSON DUNN & CRUTCHER LLP
    555 Mission Street, Suite 3000
    San Francisco, CA 94105
    (415) 393-8395
         - and -

    Mylan L. Denerstein
    GlBSONDUNN& CRUTCHERLLP
    200 Park Avenue, Floor 47
    New York, NY 10166
    (212) 351-3850
    Attorneys for PlaintiffHom.eAway.com, Inc.
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 3 of 54




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 AIRBNB,INC.,
                                                                      18 Civ. 7712 (PAE)
                                      Plaintiff,                      18 Civ. 7742 (PAE)
                       -V-
                                                                     OPINION& ORDER
 CITY OF NEW YORK,

                                      Defendant.



 HOMEAWAY.COM, INC.,

                                      Plaintiff,
                       -V-


 CITY OF NEW YORK,

                                      Defendant.



PAUL A. ENGELMAYER, District Judge:

       This decision resolves motions by two home-sharing platfonns, Airbnb, Inc. ("Airbnb")

and HomeAway, Inc. ("HomeAway") (together, "plaintiffs" or "the platforms") to preliminarily

enjoin a NewYork City (the "City") ordinancethatwouldrequirethem on a monthly basisto

turn overvoluminous dataregardingcustomerswhousetheirplatforms to advertise short-term

rentals ("hosts"). Absentan injunction, the ordinance,LocalLaw2018/146,N.Y.C. Admin.

Code § 26-2101-5 ("Local Law 146" or the "Ordinance"), is scheduled to take effect on February

2, 2019.

       For the reasons that follow, the Court preliminarily enjoins the Ordinance from taking

effect. This matter will nowproceedexpeditiouslyto discovery aimedat enablingthe Courtto

rule ontheplatforms' applicationforpermanentrelief.
        Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 4 of 54




I. Factual Background1

        A.      Background on Airbnb and HomeAway

        Airbnb and HomeAway are home-sharing services that provide an online marketplace for

short- and long-term lodging, in which hosts lease or sublease their living space to guests. See

CountrymanDecl.^ 2; FurlongDecl. ^ 4, 6. AirbnbandHomeAwaydo not offertheir ownreal

estate listings. Rather, they act as brokers and receive commissions for transactions executed

over their platforms. Furlong Decl. ^ 8.2

        To. useAirbnb, whetheras a guestor host, an individualmust register as a member. To

register, Airbnb members submit identifying information and accept Airbnb's various terms and

conditions. These include its Community Commitment, Terms of Service, Payments Terms of

Service, Privacy, andNondiscriminationPolicies. CountrymanDecl. ^ 4-5.

       Relevanthere, Airbnb's Terms of ServicePolicyprovidesthatAirbnb's "collectionand

use ofpersonal information in connectionwithyour accessto anduse ofthe AirbnbPlatform is



1 Unless otherwise specified, all docket entries referto the docket in casenumber 18 Civ. 7712,
the first of these two related cases assigned to this Court. The Court draws its account ofthe
facts from the submissions on the motions for a preliminary injunction, including plaintiffs'
complaints, see Dkt. 1 ("Airbnb Compl. "); No. 18 Civ. 7742, Dkt. 1 ("HomeAway Compl. "); the
Declaration ofDavid Countryman in support ofAirbnb's motion, see Dkt. 15 ("Countryman
Decl. "), and attached exhibits; the Declaration of John C. Quinn in support of Airbnb's motion,
see Dkt. 16 ("Quinn Decl. "), and attached exhibits; the Declaration ofWilliam Furlong in
supportofHomeAway'smotion, seeNo. 18 Civ. 7742, Dkt. 1 1 ("FurlongDecl."), andattached
exhibits;the DeclarationofChristianKlossner in oppositionto plaintiffs' motions, seeDkt. 25
("Klossner Decl. "), and attached exhibits; andthe Declaration ofKaren B. Selvin in opposition
to plaintiffs' motions, see Dkt. 26 ("Selvin Decl. "), and attached exhibits. The Court also draws
on the parties' letters, submitted after the October 5, 2018 hearing, regarding the City's use in the
pastof subpoenasto gatherinformationregardingcertain listings madeavailableonAirbnband
HomeAway'splatforms. SeeDkts. 72 ("Airbnb SubpoenaLetter"); 73 ("City Subpoena
Letter"); 90 ("City Supplemental Subpoena Letter"); No. 18 Civ. 7742, Dkt. 48 ("HomeAway
Subpoena Letter").

2 HomeAway also allows hosts to purchase subscriptions to list their properties for a specified
period of time, such as a year. Furlong Decl. ^ 9.
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 5 of 54




describedin our PrivacyPolicy." Id.^ 6; id. Ex.A ("AirbnbTemis of Service") at 3. Airbnb's

Privacy Policy, in turn, provides that Airbnb will disclose users' personal information only in

response to valid legal requests, including those from government agencies. Countryman Decl.

\ 7; id. Ex. B ("AirbnbPrivacyPolicy") § 3.5. Acceptanceoftheseterms andconditions is

mandatoryto use Airbnb'splatform. CountrymanDecl. ^ 4-5.

        To become an Airbnb host, a user must create a listing that includes a description ofthe

property availablefor rental, imagesandvideos ofthe property, rentalprice quotes, anddatesof

availability. Id.^11. Listings do not include a host's full name, email address, telephone

number, or the rental property's exact address; Airbnb securely stores that infonnation. Id.^ 12.

Guests and hosts may privately communicate with each other over the platform. Ifthey reach an

agreement, Airbnb will disclose the listing address to the guest. Id. Airbnb also acts as a

platformthroughwhichthe guest electronicallypays the host. Id.

       The process of listing or renting real estate on HomeAway's platform is broadly similar.

To list a rentalproperty, a host registers for anaccountandprovides identifyinginformation,

including a name, email, address, phone number, and other details. Furlong Decl. ^ 9, 17.

       To use HomeAway'splatform, usersmust acceptHomeAway'sTenns and Conditions

andPrivacyPolicy. HomeAway'sTerms and ConditionsPolicyprovides, inter alia,thathosts

"are responsible for and agree to abide by all laws, rules, ordinances, or regulations applicable to

the listing oftheir rentalproperty andthe conductoftheir rental business." Id.^13; id. Ex. A

("HomeAwayTerms andConditions")at 3. HomeAway'sPrivacyPolicyprovides, inter alia,

thatHomeAway"may disclose [users'] personal datato enforceour policies, or wherewe are

permitted (or believe in goodfaith thatwe arerequired) to do so by applicablelaw, suchas in
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 6 of 54




response to a request by a law enforcement or governmental authority . ... " Furlong Decl. Ex. B

("HomeAway Privacy Policy") at 3.

        HomeAway hostsprovide information aboutthe listings, including a description ofthe

rental property, the length ofstay, pricing andavailability, and"house rules. " Furlong Decl.^ 9.

As with Airbnb, HomeAway offers the option of an online payment feature, although such

payments arehandledby third-partyprocessors. M ^ 11.

        HomeAwayrepresentsto hosts andgueststhat it "undertakessignificantmeasuresto

protect and safeguard this private personal andfinancial information provided by its customers

and users ..., considers this information to be part of its business records . . . and guards such

records from disclosure." Id. ^ 12.

        B.     Local Law 146


        This case arises out ofthe City's efforts to regulate home-sharing platforms andthe

market for peer-to-peerapartmentrentals.

       In 2010, the New York State Legislature enacted a law prohibiting the rental ofmost

apartments for a period offewer than 30 days in "Class A" multiple dwellings-i. e., buildings

occupied for permanent residence purposes by three ofmore families living independently-

unless a permanent resident remains on the premises. See N. Y. Multiple Dwelling Law § 4(8).

The law's stated purpose is to regulate the adverse effects of short-term rentals in residential

buildings. These include "overcrowding of multiple dwelling rooms, inadequate provision for

light and air, and insufficient protection against the defective provision for escape from fire, and

improper sanitation of multiple dwellings. " Id. § 2. Similarly, City law prohibits the short-term

rentals of entire multiple dwelling units and one- and two- family units occupied for permanent

residence purposes. SeeN.Y. C. Admin. Code §§ 28-210. 3, 28-118. 3. 2, 27-2004, 27-265; N.Y. C.
        Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 7 of 54




Building Code §§310. 1.2, 310.2. The City views these regulations as necessary on the grounds

that short-termrentals (1) posehealthandsafetyrisks to permanentresidentsandguests;

(2) reduce the availability ofpermanent housing; (3) drive up rents; and (4) adversely impact the

characterofresidentialneighborhoods. KlossnerDecl. ^ 3 n. l, 9, 12, 22, 40-41.

        In July 2018, in an effort to crack down on short-term rentals that violate the Multiple

Dwelling Laws and related regulations, the City Council's Committee on Housing & Buildings

proposed the legislation that would become the Ordinance. The report accompanying the

proposedlegislation statedthatthe Ordinancewould"furtheraddressthe adverseeffect[s], well-

documentedby a numberofreports issuedand studiesconductedby both governmental andnon-

governmental organizations,resulting from conversion ofpermanenthousingto rentals under30

days. " Klossner Decl. Ex. G ("Committee Report") at 2-3.

        On July 18, 2018,the City Council unanimouslyapprovedtheproposedlegislation. On

August 6, 2018, the Mayor signed it into law. Klossner Decl. ^ 5, 24. The Ordinance is

scheduled to take effect on February 2, 2019. Id. ^5.

        Underthe Ordinance,"bookingservices"that, for a fee, provide "oneor more online,

computeror application-basedplatforms that individuallyor collectively canbe usedto (i) list or

advertiseoffers for short-term rentals, and (ii) eitheracceptsuchoffers, or reserve pay for such

rentals," will be requiredto submit, on a monthly basis,a report oftransactions for whichthey

receive fees. N.Y.C. Admin. Code §§ 26-2101,26-2102(a). A "bookingservice" is definedas a

"personwho ... (1) [p]rovides one or more online, computeror applicatipn-basedplatforms that

individually or collectively can be used to (i) list or advertise offers for short-term rentals, and

(ii) eitheraccept suchoffers, or reserve or pay for suchrentals; and (2) [c]harges, collects or

receives a fee for the use of such a platform or for provision of any service in connection with a
        Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 8 of 54




short-term rental. " Id.; § 26-2101. It is undisputed that Airbnb and HomeAway are "booking

services" within the meaning ofthe Ordinance.

        Each booking service's monthly transaction reports must include, for every short-term

rental listed on the platform:

        (1) Thephysical address ofthe short-term rental associatedwith suchta-ansaction,
            includingthe streetname, streetnumber, apartmentor unitnumber, boroughor
            county, and zip code;

        (2) The full legal name, physical address, phone number and email address of the
            host of such shortterm rental andthe uniform resource locator (URL) andthe
            individualized name and number of such host on such booking service's
            platform;

        (3) The individualized name and number and the URL of such advertisement or
            listing;

        (4) A statement as to whether such short-term rental transaction involved (i) short-
            term rental of the entirety of a dwelling unit of housing accommodations in a
            building or (ii) short term rental of part of such unit or housing
            accommodations;

        (5) The total number of days that the dwelling unit, part thereof or housing
            accommodations in a buildingwere rented as a short-term rental through such
            booking service's platfonn;

        (6) Thetotal amountoffeesreceivedby suchbookingservicefor short-termrental;
            and

        (7) If such booking service collects rent for short-term rentals on behalf of such
            host, (i) the total amount of such rent received by such booking service and
            transmittedto suchhost and(ii) the accountnameandconsistently anonymized
            identifier for the accountnumber for the account used by suchhost to receive
            payments from such booking service or, if such booking service provides an
            explanation why such anonymized identifies are unavailable, the account name
            and account number of such account.

N.Y. C. Admin. Code § 26-2102(a). The Ordinance requires booking services to turn over this

body of information with respect to each listing regardless whether there is any reason to suspect

that the listing, or the associated host, is violating the law.
        Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 9 of 54




        The Ordinancefurtherprovidesthat a bookingservice "shall obtain, from eachhostusing

such booking service to offer, manage or administer a short-term rental, lawful consent to

provide the information described in subdivision a to the administering agency. " N.Y. C. Admin.

Code § 26-2101(b). Such consent, the Ordinance provides, can be obtained by "advising or

providing notice to a user ofthe booking service that new or continuing use of such booking

service as a host constitutes consent to such disclosure. " Id. A booking service's failure to

obtain consent "shall not be a defense to a violation" of the reporting requirement. Id.

       Underthe Ordinance,these monthly reports must beproducedto the Mayor's Officeof

Special Enforcement ("OSE"). N. Y. C. Admin. Code § 16-2101. OSE is a governmental entity,

establishedby MayoralExecutiveOrderNo. 96 of2006and situatedwithinthe Mayor's Office

of Criminal Justice, to address quality of life issues in the City, including "illegal hotels, lawless

adultestablishments, andtrademarkcounterfeitingbazaars." KlossnerDecl. ^ 2; id. Ex. A

("OSEExecutive Order"). OSEis taskedwithenforcingthe statutory prohibitionagainst

unlawful advertising of illegal occupancies in multiple dwellings. Klossner Decl. ^ 4. OSE

coordinates andconductsjoint investigationswithvarious City agencies,includingcriminal law

enforcementagencies,to addressunsafeconditions. Id. v\3. OSEremedies illegal conditions

throughadministrative enforcementmechanismsor by seekinga court orderpursuantto the

Nuisance Abatement Law, N.Y. C. Admin. Code §§ 7-701 et seq. Id.

       Non-compliantbooking services facepenalties underthe Ordinance: A bookingservice

that failsto submitrequiredreports on a monthly basis"shallbe liable for a civil penalty, to be

assessedonceper reportingperiod for eachsetofrecords correspondingto a listingwhichis

missing, incomplete, or inaccurate." N.Y.C. Admin. Code § 26-2104. Thepenalty perviolation
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 10 of 54




is the greater "of$1, 500 or the total fees collected during the preceding year by the booking

service for transactions related to the listing. " Id.

        C.      This Litigation

                1.      Airbnb's and HomeAway's Complaints and Applications for
                        Preliminary Relief

        On August 24, 2018, Airbnb initiated this action seeking to enjoin enforcement ofthe

Ordinance. It asserted that the Ordinanceviolates the First and Fourth Amendments of the

United States Constitution and conflicts with the Stored CommunicationsAct, 19 U. S.C.

§§ 22701 etseq. ("SCA"). SeeDkt. 1. The same day, HomeAwayinitiateda separateaction,

making similar claims. See No. 18 Civ. 7742, Dkt. 1.

        On August 30, 2018, Airbnb moved to preliminarily enjoin the enforcement of the

Ordinance. See Dkt. 12. On September 4, 2018, HomeAway filed its own motion for a

preliminary injunction. SeeVo. 18 Civ. 7742, Dkt. 9.

        On September 7, 2018, the City moved to consolidate the actions. See Dkt. 22. On

September 11,2018,the Court grantedthatrequest. The Court also orderedthe partiesto appear

at an October 5, 2018 hearing on the motions for preliminary relief. See Dkt. 23.

        On September 24, 2017, the City filed a memorandum of law in opposition to the

motions for a preliminary injunction. SeeDkt. 27. On October 1, 2018,plaintiffsfiled reply

briefs. SeeDkt. 47 (Airbnb);No. 18 Civ. 7742, Dkt. 31 (HomeAway).

        The Court has also received amicus briefs from NetChoice, see Dkt. 32-1; Tech:NYC,

see Dkt. 30-1; the Community Development Project at the Urban Justice Center, see Dkt. 37-1,

the Electronic Frontier Foundation, see Dkt. 46-2; the Apartment Investment and Management

Co., see Dkt. 45-1; and Linden Research Inc., OfferUp Inc., and Posta-nates Inc., see Dkt. 54-1.
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 11 of 54




               2.      OverviewofArguments for PreliminaryRelief

        Airbnb and HomeAway seek a declaration that the Ordinance is unlawful and a

preliminary-and eventually permanent-injunction barring its enforcement. See Airbnb

Compl. TT15; HomeAwayCompl.^ 1. They depictthe Ordinanceasthe product ofa concerted

lobbying effort by rival industries aimed at hobbling home-sharing platforms' ability to do

businessinNewYork City. SeeAirbnbBr. at 6-9. Specifically,they assertthatthe hotel

industrypursueda national lobbyingcampaignwiththe goal ofimpairinghome-sharing

platforms' ability to compete with traditional hotels. See Quinn Decl. Ex. C (April 16, 2017

Article) at 1 (reportingthatpresentationminutes for a hotel industry conference statedthat a

hotel lobbyinggroupwaspursuinga "multipronged, nationalcampaignapproachat the local,

state and federal government" to promote regulations to limit Airbnb's ability to do business).

Plaintiffs further assert that the hotel industry hasworked with City regulators to target illegal

rental listings. See Quinn Decl. Ex. T (July 12, 2017 Article), at 4 (reporting that hotel industry

fundsprivate investigatorswho alert City regulatorsto potentially illegal listings).

       Airbnb andHomeAwaymake four argumentsasto whythe Ordinanceis unlawful.

       First, the platforms argue, the Ordinance is facially invalid under the Fourth Amendment.

Largelyrelying on City ofLosAngelesv. Patel, 135 S. Ct. 2443 (2015), they arguethatthe

Ordinanceunconstititionally compels them to turn over information in whichthey have a

protectedFourthAmendment interestwithout any opportunity for pre-compliancereviewbefore

a neutral decision-maker.

       Second, for similar reasons, the platforms argue, the Ordinance violates Article I, Section

12 ofthe New York Constitution, which, like the Fourth Amendment, guarantees the right to be

free from unreasonablesearches, seizures, and interceptions. N.Y. Constitution, Art. I, § 12.
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 12 of 54




        Third, the platforms argue, the Ordinance conflicts with, and so is preempted by, the

SCA. Underthe SCA, "aprovider ofremote computing services or electronic communication

services to the public shall not knowingly divulge a record or other information pertaining to a

subscriber or customer of such service ... to any governmental entity" unless the user consents

or other legalprocess is observed. 18 U.S.C. §§ 2702(a)(3), (c)(l); 2703(c). Airbnband

HomeAway argue that the Ordinance conflicts with that provision because it requires booking

services to divulge information about customers without a subpoena or other legal process.

        Finally, the platforms argue, the Ordinance violates their First Amendment rights because

it compels them to communicate to platform users a message that they do not wish to speak: that

users must consent to the production to OSE oftheir personal data, and that use ofthe platform

will constitute consent to that disclosure.

       As to the remaining preliminary injunction factors, Airbnb and HomeAway argue that,

without such relief, they will suffer irreparable harm and that the balance of hardships tips

decidedly in their favor. They argue primarily that the Ordinance will cause ongoing violations

oftheir constitutional rights. They also argue that it will force them to incur heavy compliance

costs and/or civil fines for noncompliance. In contrast, they argue, a preliminary injunction will

notprejudicethe City, because,whilethe Ordinance'slegality is litigatedon a full record,the

City can continueto investigateviolations ofthe Multiple DwellingLawsusingconventional

information-gathering tools such as targeted subpoenas.

               3.      The October 5, 2018 Hearing on the Motions for Preliminary Relief

       On October 5, 2018, the Court held a hearing to discuss issues raised by the preliminary

injunction motions. The hearing covered several topics relevant here.




                                                 10
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 13 of 54




        Stay of discovery: The Court had ordered the parties, before the conference, to confer

regarding a discovery schedule. See Dkt. 32. In a joint letter response, the parties asked that

discoverynot commence until the Courthadresolvedthe motions for preliminary relief. The

parties stated that "no discovery is necessary in advance ofthe Court's ruling on the preliminary

injunctionmotions becausethe issuesraisedby the motions areprimarily legal in nature."

Dkt. 38. The Court's ruling as to preliminary relief, the parties stated, "will significantly inform

the nature and scopeofdiscovery." Id. At the outset ofthe October5 hearing,the Court stated

that it hadagreedto proceedas requested,;. e., to resolve the preliminary injunctionmotions

withoutdiscovery andthereafter"havediscoveryproceedguidedby the ... decisiononthe

motion for preliminary injunction[s]." Dkt, 80 ("Hr'g Tr.") at 6-7.

       Operationofthe Ordinance: The Court inquiredaboutthe anticipatedoperationofthe

Ordinance. Throughcounsel, the City representedthat (1) OSEanticipatesadoptingrulesthat

would clarify aspects ofthe Ordinance, suchasthe processby whichhome-sharingplatfonns are

to submit information to OSE; and (2) in the event that a booking service declined to comply

withthe Ordinance,OSEwouldnot assert a rightto attempt on-site seizureofthe data. Instead,

the City stated, it expectsthat OSEwould issuea notice ofviolation andpursue enforcement in a

state court of competent jurisdiction. Id. at 14-15.

       Askedwhetherthe Ordinanceprovides an opportunity forpre-compliancereview,the

City statedthatthe lawdoes not require andthe Ordinancedoesnot provide for suchreview.

However, the City stated, if the law does require pre-compliance review, the instant injunctive

actionbeforethis Courtby AirbnbandHomeAwaysatisfiesthis requirement. Id. at 15.

       Monetary penalties: The Court inquired how OSE would calculate penalties for

noncompliance. Underthe Ordinance, a non-compliantbooking service "shall be liable for a




                                                 11
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 14 of 54




civil penalty, to be assessedonceper reportingperiod [ofone month] for eachsetofrecords

corresponding to a listing which is missing, incomplete, or inaccurate. The civil penalty shall not

be more than the greater of $1, 500 or the total fees collected during the preceding year by the

bookingservice for transactionsrelatedto the listing." N.Y.C. Admin. Code § 26-2104. The

Court inquired how OSE construed "listing, " a term the Ordinance does not define.

        Initially, the City statedthat if anapartmentwere bookedmultiple times withina month,

eachbookingwouldconstitute a "listing." Hr'g Tr. at 19. This led the Courtto calculate that,

hadthe Ordinancebeenin effectin 2016,Airbnbwouldhave facedcivil penalties ofmore than

$1 billion for non-compliance. Id. at 20.3

        Later in the hearing, the City changed course asto its construction ofthe term "listing."

It stated that, in its view, a "listing" is a monthly concept, such that a non-compliant booking

service would be subject to a single monthly fine for each residential unit (i. e., apartment) listed

for rent on its platform, regardless how many times that unit was booked that month. Id. at 20-

24. Onthat constmction, basedon anAirbnb submissionindicatingthattherehadbeen20,000

suchlistings in NewYork in 2015, see QuinnDecl. Ex.N (July 21, 2015 Article) at 2, Airbnb

would have been subject to an aggregate fine that year of up to $360 million.

        Asked about a process for challenging penalties, the City stated that, before a monetary

penalty imposed for noncompliance with the Ordinance became final, a home-sharing platform

could attempt in state court to challenge its imposition, making equitable arguments. Id.




3 The Court based this calculation on Airbnb's representation that more than 700, 000 bookings
were executed over its platform in New York in 2016, see Countryman Decl. Ex. H ("Airbnb
Economic Report") at 32. The record does not contain sufficient information as to the number
ofbookingsexecutedover HomeAway'shome-sharingplatform to permit a comparablefine
calculation as to it.


                                                  12
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 15 of 54




       Alternative investigativetechniques: The Court inquiredinto the City's historicaluse of

subpoenasandothermeansto investigateviolations ofthe Multiple DwellingLaws. The City

statedthat, to date, OSEhas issuedtargeted subpoenasto bookingservices, whichhavesought

informationasto specificlandlords,buildings,or neighborhoods. Id. at 57-59. But, the City

stated, infonnation gathering by subpoena is less efficient than obtaining information via the

Ordinance,giventhe largenumberof listings onhome-sharingplatforms thatthe City believes

likely violate the Multiple Dwelling Laws. Id. at 69-70, 72.

       The Court directed the parties to submit letters quantifying the City's historical use of

subpoenas aimed at illegal listings on the Airbnb and HomeAway platforms. Following the

hearing, the parties did so. The City reported having issued a total of 10 subpoenas to Airbnb,

eachofwhichsoughtinformationabouta specificbuildingor companionbuildings. See City

SubpoenaLetter at 1-5; City Supplemental SubpoenaLetter at 1. The City statedthat, although

it haseventually obtainedcompliancewith suchsubpoenas,Airbnbhadobjectedto many of

them, requiring enforcement in state court and/or, usually, a negotiated resolution. Id. Airbnb's

letter was in general accord. See generally Airbnb Subpoena Letter. The City stated that it has

issuedfive subpoenasto HomeAway,eachpertainingto a specificbuilding, andthatHomeAway

has"fully complied andproducedrecords." Id. at 5. HomeAway'sletter was in general accord.

See generally HomeAway Subpoena Letter.

       D.      OSE'sProposed Implementing Regulations

       OnNovember 14, 2018,the City reportedthat OSEhadsubmittedfor publication and

commentproposedmles implementingthe Ordinance. SeeDkt. 88-1 ("ProposedRules"). While

largely reproducingtheprovisions ofthe Ordinance,e.g., id. at 5-6, anddefiningcertainterms,

e. g., id. at 4, the ProposedRules also addcertainoperationaldetail.



                                                13
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 16 of 54




         The Proposed Rules provide that the first transaction report of each booking service is to

coverall transactionsoccurringin theperiodfrom February2, 2019to March31, 2019. M at 5.

They specifythatthe regulatedplatforms areto submit, via an OSEportal, monthly transaction

reports in an electronic formatthatOSEintendsto disclosepublicly by February28, 2019. Id. at

5-6. TheProposedRules allow small platforms (i. e., oneswith 20 or fewerhosts) to seek

exemptionfromthe duty to file reports in anelectronic form. Id. at 6. The ProposedRules

define the term "listing" to mean "on online advertisement offering a short-term rental. " Id. at

4.4 The Proposed Rules state that civil penalties for failure to comply with the Ordinance are to

be "recovered in a proceeding before the office of administrative trials and hearings or in a court

ofcompetentjurisdiction." Id. at 7. TheProposedRules further statethat information submitted

to OSEwill "bekept in the confidenceofsuchagency""[u]nless otherwiserequiredby federal,

state or local law." Id. at 8. Suchinformationmay also be disclosedundertheNewYork State

Freedom of Information Law ("FOIL"), depending on OSE's assessment "whether disclosure

wouldconstitute anunwarrantedinvasionofpersonalprivacy"; OSEis to "deny accessto those

portions of the records that would constitute such an invasion if released. " Id. at 8-9. Under the

ProposedRules, OSEshall retainall records as long as an investigationinvolving materials

contained in the records remains open, or for a period of three years. Id. at 9.

        The Proposed Rules are pending. Public comments on them were due December 18,

2018. Airbnb and HomeAway each submitted comments opposing the rules. See Dkt. 91

(Airbnb comments); No. 18 Civ. 7742, Dkt. 61-1 (HomeAwaycomments). They argue, inter

alia, that the Proposed Rules (1) do not rectify the alleged legal infirmities identified in this



 This definition leaves opaque whether OSEcould impose a separate penalty of$1, 500 for each
ofmultiple rentals ofa given premises during a given month-a practice the City, atthe October
5, 2018 hearing, foreswore.

                                                  14
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 17 of 54




litigation; (2) provide inadequate privacy protections; and (3) give OSE too much discretion in

its imposition for civil penalties, including for minor or unintentional errors.

II.    Applicable Legal Standards for Motions for a Preliminary Injunction

       Tojustify a preliminary injunction, a movantmust ordinarily demonstrate: (1) irreparable

harm absent injunctive relief; (2) either a likelihood of success on the merits, or a serious

question going to the merits to make them a fair ground fpr trial, with a balance ofhardships

tipping decidedly in the plaintiffs favor; and (3) that the public's interest weighs in favor of

granting an injunction. See Metro. Taxicab Bd. of Trade v. City of New York, 615 F.3d 152, 156

(2d Cir. 2010) (citation omitted); Citigroup GlobalMkts., Inc. v. VCGSpecialOpportunities

Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (internal quotation marks omitted). However,

in the instant context-apreliminary injunction "soughtagainstgovernment actiontaken in the

public interestpursuantto a statutory or regulatory scheme"-thealternative showingas to the

second, likelihood-of-success, element is unavailable. Instead, to secure a preliminary

injunction, the movant must show a likelihood of success on the merits. Forest City Daly Hous.,

Inc. v. TownofN. Hempstead, 175 F.3d 144, 149(2d Cir. 1999).

III.   Likelihood of Success on the Merits


       To establish a likelihood of success, plaintiffs "need not show that success is an absolute

certainty. [They] needonly make a showingthattheprobabilityof [their] prevailing is better

than fifty percent." Engv. Smith, 849 F.2d 80, 82 (2d Cir. 1988)(quotingAbdulWallv.

Coughlin, 754 F.2d 1015, 1025 (2d Cir. 1985), overrulingon other groundsrecognizedby

UnitedStatesv. Thorn, 317 F.3d 107, 117 (2d Cir. 2003)).

       AirbnbandHomeAwayhere arguethat, onmultiple grounds,their facialchallengeto the

Ordinance is likely to succeed.




                                                  15
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 18 of 54




        First, they argue, the Ordinance is facially invalid under the Fourth Amendment (and the

largely parallel Article I, § 12, ofthe NewYork Constitution). 5 This is so, they argue, because

the Ordinance mandates the warrantless seizure ofbusiness records protected by the Fourth

Amendment,withoutgivingtheplatforms-the subjects ofthese"administrativesearches"-an

opportunity forpre-compliancereviewbeforea neutral decision-maker. Second,theplatforms

argue, the Ordinance conflicts with, and is preempted by, the SCA. Finally, the platforms argue,

the Ordinanceviolates theirFirstAmendmentrights becauseit compels them to disseminate

messagesto theiruserswithwhichthe platforms disagree. The Court addressesthesetheoriesof

illegality in turn.

        A.        Fourth Amendment


        The Fourth Amendment provides:

        The right of the people to be secure in their persons, houses, papers, and effects,
        against unreasonable searches and seizures, shall not be violated, and no Warrants
        shall issue, but upon probable cause, supported by Oath or affirmation, and
        particularly describing the place to be searched, and the persons or things to be
        seized.

U. S. Const. amend IV. By virtue of its incorporation through the Fourth Amendment's Due

Process Clause, the Fourth Amendment is binding on states and, relevant here, municipalities

suchasNewYork City. City ofOntariov. Quon, 560 U.S. 746, 750 (2010).,

                  1.   Does the Fourth Amendment Apply to the Ordinance?

        Airbnb and HomeAway's challenge to the Ordinance requires the Court to apply the

Fourth Amendment to a novel form of state action: a municipal ordinance that requires each



5 Courts have held that this provision ofthe New York Constitution "affords greater protection
against warrantless searches than the U. S. Constitution. " 5 Borough Pawn, LLCv. City ofNew
York, 640 F. Supp. 2d 268, 278 (S. D.N.Y. 2009). Because the Court concludes that plaintiffs are
likely to prevail ontheirFourthAmendmentchallenge, it hasno occasionto considerwhether
unique aspectsofthe analysisunderArticle I, § 12 makethe Ordinanceyet more problematic.

                                                16
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 19 of 54




participantin an e-commerce industryto produceto a regulator, eachmonth, a large subsetofits

userdatabase. The Ordinancerealistically couldariseonly in a world ofcyber-stored data, in

which e-commerce companies maintain vast electronic databases as to their users, from which

they can, if compelled, regularly reproduce voluminous stored data for regulators.

       Specifically, the Ordinance compels eachhome-sharing platform operating m New York

City every month to produce to regulator OSE a transaction report that effectively will replicate

much ofthe platform's userdatabasefor all NewYork City rentals. The City Council didnot

specify how the platform is to make this production: whether by imaging for OSE the affected

portions ofits database,or by extractingresponsive dataandpopulatingan OSE-preparedform

with it, or by some other means. But the datathat the platforms must produce is specified. For

eachshort-term rental, each"bookingservice"must report:

       (1) the physical address of the rental;

       (2) the full legal name, physical address, phone number, and email address ofthe
       host and the URL and individualizedname and number of the host as used on the
       platform;

       (3) the individualizedname and number andthe URL of each advertisement or
       listing;

       (4) a statement by the service as to whether the short-term rental transaction
       involved rental ofthe entirety of a dwelling unit or part of that unit;

       (5) the total number of days that the dwelling unit or part thereof was rented as a
       short-term rental through the booking platfonn;

       (6) the total amount of fees received by such booking service for the short-term
       rental; and




6 OSE's pending Proposed Rules do not clarify these mechanics. They state that platforms are to
supply the requested information "electronically through a portal accessible through the
administeringagency'swebsite," andthatthe formatfor this submissionwill be "prescribedand
published"by OSEby February28, 2019. ProposedRules at 6.

                                                 17
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 20 of 54




        (7) the total amount of rent received by the service and transmitted to the host, the
        account name and account number (or consistently anonymized identifier for the
        accountnumber) usedby the host.

The Ordinance's obligation to produce this data applies to all "booking services" and is of

indefiniteduration. The Ordinancedoesnot restrict OSE'suse ofthe bookingservice's dataor

OSE's ability to share it with criminal enforcement and other governmental authorities.

        A threshold issue-which the parties' briefs largely gloss over-is whether the Fourth

Amendment applies at all to the Ordinance. The Ordinancediffers in two major respects from a

paradigmaticsearchor seizureby lawenforcement. First, it doesnot contemplatephysical entry

by a state actor onto the premises of the home-sharing platform. The platform instead, like the

recipientofa regulatory subpoena, is orderedto furnishdatato the OSEor facefinancial

penalties for failing to do so. Second, the Ordinance is not the act of an executive branch actor.

It is an act of municipal legislation that compels the production of data to an executive branch

regulator. Insofar as the paradigmatic Fourth Amendment search "implies a quest by an officer

ofthe law," Halev. Henkel, 201 U. S. 43, 76 (1906), suchas a lawenforcementagency, andthe

paradigmatic Fourth Amendment seizure "contemplates a forcible dispossession of the owner" of

the items to be seized, id., the Ordinance is, in these respects, an outlier.

        Notwithstanding these features, the Court has little difficulty holding that the Ordinance

is a search or seizure within the Fourth Amendment.

        As to the absenceofphysical entry, suchentry is not requiredto trigger application ofthe

Fourth Amendment. A search or seizure within the Fourth Amendment occurs when the state

either "physically occupie[s] private property for the purpose of obtaining information, " United

Statesv. Jones,565 U. S. 400, 404 (2012), or invadesa constitutionallyprotectedprivacy interest

to gather information, see, e. g., Katz v. United States, 389 U. S. 347, 360-61 (1967) (Harlan, J.,




                                                   18
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 21 of 54




concurring); see alsoByrdv. UnitedStates, 138 S. Ct. 1518, 1526(2018) ("[Mjore recentFourth

Amendmentcaseshaveclarifiedthatthetest [derivedfrom Katz]most often associatedwith

legitimate expectations ofprivacy .. . supplements, rather than displaces, the traditional

property-based understanding ofthe Fourth Amendment. " (internal quotation marks omitted));

Carpenterv. UnitedStates, 138 S. Ct. 2206, 2213-14(2018).

        To be sure, the entry by the state onto private premises for the purpose of seizing records

or other effects represents a particularly acute intrusion onprivacy. See OklahomaPress Pub.

Co. v. Walling, 327 U. S. 186, 204 (1946). But in a series ofcases, the Supreme Court has

recognized that governmental demands for the production ofpapers in which the holder has a

protected privacy interest also implicate the Fourth Amendment, with some cases deeming such
compulsory legalprocessto work a "constructive search." See, e. g., id. at 202. In Oklahoma

Press, the Court held that the Fourth Amendment applied to administrative subpoenas duces

tecum issuedin an investigationinto violations ofthe FairLaborStandardsAct. Id. at 209-10

(upholding subpoenas as reasonable, finding their recitation of"the things required" to be not

excessively indefinite or broad). In United States v. Morton Salt Co., 338 U. S. 632 (1950), the

Court recognized that the protection ofthe Fourth Amendment "is not confined literally to

searches and seizures as such, but extends as well to the orderly taking under compulsion of

process." Id. at 651-52. In Seev. City ofSeattle, 387 U. S. 541 (1967), the Court, in an action

againsta warehouseownerfor refusingto grantaccessto a fire inspector, addressed,more

broadly, the application ofthe Fourth Amendment to administrative demands for corporate

records. Relevant here, the Court wrote: "It is now settled that, when anadministrative agency

subpoenas corporate books or records, the Fourth Amendment requires that the subpoena be

sufficiently limited in scope, relevant in purpose, and specific in directive so that compliance will



                                                 19
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 22 of 54




not be unreasonably burdensome. " Id. at 544; id. n. 5 (collecting cases). In McLane Co., Inc. v.

E. E. O. C., 137 S. Ct. 1159 (2017), the Court again recognized that agency subpoenas "in a wide

variety of... contexts .. . implicate the privacy interests protected by the Fourth Amendment."

Id. at 1169. And, finally, last Term, in Carpenter, the Court held that the Fourth Amendment

applied where subpoenas were used to obtain, from a third party, cell-site information bearing on
a person's whereabouts, and indeed, given the nature ofthe data sought, that a search warrant

was, in the ordinary course, required. See id. at 2213 ("When an individual seeks to preserve

something asprivate, andhis expectation ofprivacy is onethat society is prepared to recognize

as reasonable, we have held that official intmsion into that private sphere generally qualifies as a

search andrequires a warrant supported by probable cause. " (internal quotation marks omitted)).

       This line ofauthority makes clearthatthe compelled production from home-sharing

platforms of user records is an event that implicates the Fourth Amendment. And, of course, it is

long settled that the Fourth Amendment's protection of"papers" covers business records. See

Halev. Henkel, 201 U. S. 43, 76-77 (1906); see also Patel, 135 S. Ct. at2453 (applying Fourth
Amendment protections to business records); Marshall v. Barlow 's Inc., 436 U. S. 307, 311

(1978) (Fourth Amendment protects business property no less than residential property).

       As to the factthat the Ordinance is a legislative, rather than executive, actofcompulsion,
that too does not remove it from Fourth Amendment review. In Patel, the Supreme Court

considered, ashere, a municipal ordinance. TheLos Angeles ordinance required hotel operators
to record, maintain, andmake availablefor inspectionby thepolice certain informationabout

guests. 135 S. Ct. at 2448^9. The Court evaluated the ordinance on its face, finding facial

reviewpermissible, id. at 2449-50. It thenheldthe ordinancefacially invalidunderthe Fourth

Amendment because it lacked a mechanism forpre-compliance review. Id. at2453-54. In light



                                                20
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 23 of 54




ofPatel, the platforms' facial challenge to the Ordinance here under the Fourth Amendment may

similarly proceed.

        The City makestwo separate arguments-specificto theseplaintiffs-whyAirbnband

HomeAway do not have, or once had but have relinquished, Fourth Amendment interests in the

records covered by the Ordinance.

        First, it arguesthatthe home-sharingplatforms do nothave a protectedprivacy interest in

the data sought by the Ordinance, because this data largely relates to users of the platforms, not

the platforms themselves. 7 That argument is foreclosed by Patel. The data sought there by the

municipal regulation-including guests' names and addresses, and details about guests'

vehicles-also largely originated with guests, not the hotel operators. But the Supreme Court in

Patelimplicitly recognized-andthe en banedecisionoftheNinth Circuit, whichthe Supreme

Court affirmed, explicitly held-that the records at issue were ones in which the hotel owners

hada reasonableexpectationofprivacy. As theNinthCircuitput thepoint in explainingwhythe

FourthAmendmentprotects a hotel from unreasonableseizuresofrecordsthat it prepares and

maintains as to its guests:

        The businessrecords covered by [the challengedordinance] are the hotel's private
       property, and the hotel therefore has both a possessory and an ownership interest in
       the records. By virtue ofthose property-based interests, the hotel has the right to
       exclude others from prying into the contents of its records, which is also the source
       of its expectation ofprivacy in the records.




7 To date, no user ofany home-sharing platfonn has sought to participate in this lawsuit.
Accordingly, while in theory a user could have brought a Fourth Amendment claim ofhis or her
own, presumably attempting to extendthe principles of Carpenterto this context, no claimhas
beenmade on the pendingmotions thatthe Ordinanceabridgesthe FourthAmendmentrights of
platform users. AndAirbnbandHomeAwaybasetheir challengesto the Ordinancesolely on the
claim that their Fourth Amendment rights in the privacy oftheir business records would be
abridged. The Court's FourthAmendment analysisaccordinglyfocuses solely on the claimthat
the Ordinanceimpairsthe rights ofthe platforms.

                                                 21
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 24 of 54




Patel v. City of Los Angeles, 738 F. 3d 1058, 1061 (9th Cir. 2013) (en bane) (Watford, J.) qff'd,

135S. Ct. 2443.

        AirbnbandHomeAwayhave a similarprivacy interest in the datathatNewYork seeks

as to their users, which closely resembles the data as to hotel guests that Los Angeles sought in

Patel. Like a hotel, a home-sharing platform has at least two very good reasons to keep host and

guest information private, whether as to these users' identities, contact information, usage

patterns, and payment practices. One is competitive: Keeping such data confidential keeps such

information from rivals (whether competing platforms or hotels) who might exploit it. The other

involves customerrelations: Keepingsuchdataprivate assuredlypromotes betterrelationswith,

and retention of, a platfonn's users.

        For these reasons, as the Ninth Circuit observed in Patel, customer-facing businesses,

includingin hospitality industries, "do not ordinarilydisclose, andarenot expectedto disclose

... commercially sensitive information" such as "customer lists, " other customer-specific data,

and "pricing practices. " Id. at 1062; see also See, 387 U. S. at 543 ("The businessman, like the

occupant of a residence, has a constitutional right to go about his business free from

unreasonableofficial enfa-iesupon hisprivate commercialproperty. "); Hale, 201 U.S. at 76-77.

As in Patel, where the hotels were held to have a Fourth Amendment interest in the records of

their guests, this Court holds that platforms have privacy interests in their user-related records
                                                                                     \




that "are more than sufficient to trigger Fourth Amendment protection. " Id. at 1062.8




 Separately, some data the Ordinance seeks from "booking services" appears to originate with
these services themselves. For instance, the Ordinance requires these services to disclose "[t]he
total amount offees received by such booking service" per rental. N.Y. City Admin. Code § 26-
2102(a)(6). Thisreinforcesthatthe Ordinanceimplicates cognizableFourthAmendment
interests ofthe platforms.


                                                 22
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 25 of 54




        Second, the City argues, even if the Ordinance effects a seizure of material otherwise

protected by the Fourth Amendment, Airbnb and HomeAway have forfeited the right to claim a

privacy interest in these records. They have done so, the City argues, in two ways. First, by

policy, each platform has alerted users that if it is required or permitted to do so by law, it may

disclose customer information to regulators. See Airbnb Privacy Policy § 3. 5; HomeAway

Privacy Policy at 3. Second, when confronted with subpoenas for such data irom OSE, the

platforms historically have complied, and, either promptly or eventually, have "disclose[d] their

customers' personal informationto third-parties, includinggovernmental entities, basedontheir

consumers' consent. " City Opp. Br. at 14-15.

        This argument is unpersuasive. To the extent the City relies on policies ofAirbnb and

HomeAway that alert users that the platforms may be obliged to disclose user data to regulators,

these bear on whether users of the platforms, having relinquished data to third party repositories

such as Airbnb or HomeAway, may claim a reasonable expectation ofprivacy as against the

platforms' disclosure of such data in response to lawful process. See, e. g.. Carpenter, 128 S. Ct.

at 2216 ("We have previously held that a person has no legitimate expectation ofprivacy in

information he voluntarily turns over to third parties. That remains true even if the information

is revealed on the assumption that it will be used only for a limited puq)ose. " (internal quotation

marks and citations omitted)). But that quotidian notification to customers does not deprive the

platforms ofthe rightto claim a reasonableexpectationofprivacy in theirbusinessrecords

chronicling their dealings with customers. It certainly does not disable the platforms from

claiming that a search or seizure was unlawful.

       To the extent the City relies on the platforms' past compliance with subpoenas, the record

reflects that such subpoenas to date have been limited in number and targeted in scope. The City



                                                  23
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 26 of 54




has not identified any instance in which Airbnb or HomeAway, when not subject to compulsion

by legal process, hasvoluntarily discloseduser datasuchas thatcoveredby the Ordinance. The

platforms' compliance with valid subpoenas did not relinquish, as against any future demand for

user-related records, their Fourth Amendment interest in such materials. It did not relinquish the

platforms' right to challenge the far more sweeping monthly seizures the Ordinance compels.

Much as compliance with one subpoena does not preclude an entity from challenging a later

subpoena, so, too, eachplatform retains the rightto challengeunderthe FourthAmendmentthe

new Ordinancecompellingthe monthly surrenderofvastly largeramounts ofuserdata.

       The Court, finally, considers an argument the City disclaimed at the October 5 hearing,

Hr'g Tr. at 67, but which it had earlier appeared to embrace. In its memorandum of law, the City

defended the Ordinance by citing "certain administrative search" cases upholding regulatory

seizures ofbusiness records on the grounds that companies in historically closely regulated

industries have diminished privacy interests in their records.

       The cases to so hold, however, have arisen only in limited industries: mining, firearms,

liquor, andjunkyards. See Donovanv. Dewey,452 U.S. 594 (1981) (mining); UnitedStatesv.

Biswell, 406 U. S. 311 (1972) (firearms); Colonnade CateringCorp. v. UnitedStates, 397 U.S. 72

(1970) (liquor sales); New York v. Burger, 482 U. S. 691 (1987) (automobile junkyard). The City

does not point to a comparable history of close regulation of hospitality industries generally or of

home-sharing services specifically. And in Patel, the Supreme Court explicitly rejected the

argument that the hotel industay was closely regulated so as to deprive hotel proprietors of a

reasonable expectationofprivacy in the recordsthey hold asto their guests. 135 S. Ct. at 2454-

56. The Court explained that the hotel industry does not involve inherently dangerous operations




                                                 24
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 27 of 54




or have a history ofpervasive regulation. Id. at 2455. The analysis in Patel equally applies to

the peer-to-peer housing market. It disposes ofany like claim the City might make here.

        The Court, therefore, holds that the Ordinance implicates the Fourth Amendment. It puts

inplace a search and seizure regime that implicates protected privacy interests ofthe "booking
services"whoseuserrecords must beproducedmonthly to the OSE. The Court now considers

whetherthis regime satisfiesthe FourthAmendment.

               2.      Is the OrdinanceReasonable?

       The Fourth Amendment's central command is that official searches and seizures be

reasonable. See, e. g., Riley v. California, 134 S. Ct. 2473, 2482 (2014) ("[T]he ultimate

touchstone ofthe Fourth Amendment is reasonableness. " (internal quotation marks omitted));
Skinner v. Ry. Labor Execs. ' Ass'n, 489 U. S. 602, 619 (1989) (Fourth Amendment proscribes

only searches and seizures "that are unreasonable"). The Amendment imposes this standard of

reasonableness "to safeguard the privacy and security of individuals against arbitrary

invasions. " Delaware v. Prouse, 440 U. S. 648, 654 (1979) (internal quotation marks, footnote,

andalterations omitted). Thepermissibility ofany governmental search scheme "isjudged by

balancing its infa-usion on the individual's Fourth Amendment interests against its promotion of

legitimate governmental interests." Id.

       In the context ofcriminal investigations, this balance is ordinarily struck "in favor ofthe

procedures described by the Warrant Clause ofthe Fourth Amendment. " Skinner, 489 U. S. at

619. In the criminal context, "warrantless searches are per se unreasonable under the Fourth

Amendment" unless a "specifically established and well-delineated exception[]" applies, such as

for exigent circumstances. Quon, 560 U. S. at 760 (internal quotation marks omitted); see also

Katz, 389 U. S. at 357; Arizona v. Gant, 556 U. S. 332, 338 (2009). The requirement that, before



                                                25
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 28 of 54




conductinga searchor seizure,the government demonstrateprobable causeandobtaina warrant

from a neutral magistrate safeguards "privacy interests by assuring citizens subject to a search or

seizure that such intt^isions are not the random or arbito-ary acts of government agents. " Skinner,

489 U. S. at 621-22. The companion requirement thatthewarrant describe withparticularity the

place to be searched andthe persons or things to be seizedensures thatthe search is "adequate,
but not excessive, for the purposes ofthe relevant inquiry. " Oklahoma Press Pub. Co,, 327 U. S.

at 209.

          Outside the criminal context, however, the Supreme Court, in assessing reasonableness,

hasnot insistedon the procedures describedby the WarrantClause. As the Courtreiterated in

Patel: "Search regimes where no warrant is ever required may be reasonable where special

needsmake the warrant andprobable-cause requirement impracticable, andwhere theprimary
purpose ofthe searches is distinguishable from the general interest in crime control. " Patel, 135

S. Ct. 2452 (internal quotation marks, alterations, and citations omitted).

          The Supreme Court's assessment ofwhether searches and seizures outside of the criminal

context are reasonable has always turned on the particular circumstances at hand. In evaluating

the reasonableness ofthe Ordinance's industry-wide demand for monthly productions ofNew

York City user records to OSE,the Court here has found instructive two related lines ofauthority
involving governmental searches and seizures occurring outside of the criminal context.

          The first line ofauthority involves agency investigative subpoenas andsimilarprocess.
As reviewed above, the Fourth Amendment applies to such subpoenas. Its reasonableness

command requires an agency subpoena to "be sufficiently limited in scope, relevant in purpose,

and specific in directive so that compliance will not be unreasonably burdensome. " See, 387

U. S. at 544.




                                                 26
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 29 of 54




         The secondline ofauthority involves civil administrative inspection schemes, generally
known as "administrative searches, " undertaken for purposes other than to "search[] for evidence

ofcrime. " Michiganv. Tyler, 436U. S.499, 511-12 (1978). 9 The Supreme Court initially held,
in Frankv. Maryland, 359 U. S. 360 (1959), that the Fourth Amendment did not apply to
municipal housing inspections. Eight years later, the Court overturned Frank in Camarav.

Municipal Court of the City and County of San Francisco, 387 U. S. 523 (1967). Camara

involved anordinancethatpermitted building inspectors to enterandsearchresidential buildmgs
to enforce municipal codes. Camara, a resident, refused an inspector access to his premises

multiple times, demandingthatthe inspector obtaina warrant. Hewaschargedwithrefusingto
permit a lawful inspection. Camara sued, arguing that the search had been unlawful without a

warrant andthat he could not beprosecuted for blocking an illegal warrantless search. The

Supreme Court agreed. Although acknowledgingthatcivil searchesandseizuresneednotsatisfy
the Warrant Clause requirements governing criminal searches, id. at 538-39, the Court held that

the inspectorgwere requiredto obtainanadministrativewarrantthat satisfieda relaxedstandard

ofprobable cause. See id. at 538 (holding that probable cause exists to support issuance of

administrative warrantwhere "reasonable legislative or administrative standards for conducting
an areainspectionare satisfiedwithrespectto a particulardwelling"). The Court in Camara



 Forthepurpose ofthispreliminary injunction decision, the Courtassumes arguendo thatthe
records produced by home-sharing platforms are intended solely for use in civil enforcement of
the Multiple Dwelling Laws. The limited record at hand does not, however, does not make clear
whether and, if so, under what circumstances, OSE, which reports to the Office ofthe Criminal
Justice Coordinator ("OCJC"), would make criminal referrals ofusers, guests or the platforms
themselves basedon the materials produced by the platforms. SeeHr'g Tr. at 30-32 (statement
of counsel for City) (while OCJC is "primarily a policy office" and not "personally involved"
with prosecutions, it "focuses on criminal justice issues for the City, " and will share information
with prosecutors or make criminal referrals when it obtains "relevant information related to a
criminal prosecution"). The accessibility to municipal prosecutors and criminal investigators of
the materials produced pursuant to the Ordinance is an area for discovery.

                                                 27
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 30 of 54




emphasized that the availability of "individualized review" before a neutral decisionmaker is

vital to making an administrative search reasonable, as suchpre-compliance review guards

against the unconstrained exercises of "discretion ofthe official in the field. " Id. at 532.

        Seev. City ofSeattle, supra, was a companion case to Camara, decided the same day.

See extended Camara's holding to commercial premises. Like residents of a home, the Supreme

Courtreasoned,businesspeople"ha[ve] a constitutionalrightto go about [their] businessfree

from unreasonable official entries upon [their] private commercial property. " 387 U. S. at

543. In See,the Court found"strong support" for holdingthatthe FourthAmendment

constrained administrative searches ofcommercial establishments in its decisions holding that

the Amendment limits the compulsoryproduction ofdocuments. It was in that contextthat the

Court articulatedthe synthesisofprecedentquotedabove asto agencysubpoenas:that "whenan

administrative agency subpoenas corporate books or records, the Fourth Amendment requires

that the subpoena be sufficiently limited in scope, relevant in purpose, and specific in directive

so that compliance will not be unreasonably burdensome. " Id. at 544. The Court also reiterated

the importance of a neutral arbiter: Although an agency may issue a demand for information, the

Court held, the demand "may not be made and enforced by the inspector in the field, and the

subpoenaed party may obtainjudicial review ofthe reasonableness ofthe demand prior to

suffering penalties for refusing to comply. " Id. at 544-45.

       Eleven years later, in Marshall v. Barlow 's Inc., supra, the Court applied these concepts

anew. It invalidatedan administrative searchscheme for commercialpremises becauseit

authorizedthe inspectionofnon-public areas"withouta warrantor its equivalent." 436 U. S. at

325. Drawing on Camara and See, the Court reiterated that "[p]robable cause in the criminal law

sense is not required" to justify an administrative warrant. Id. at 320. But, the Court held, the




                                                 28
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 31 of 54




Fourth Amendment ordinarily demands that the government demonstrate to a neutral party that a

search isjustified by some quantum of individualized suspicion. See id. at 323 ("A warrant . . .

wouldprovide assurancesfrom a neutral officerthatthe inspection is reasonable underthe

Constitution, is authorizedby statute, andis pursuantto an administrativeplan containing

specific neutral criteria. "). This requirement, the Court explained, constrains the "almost

unbridleddiscretion"that "executiveandadministrativeofficers"otherwiseenjoy, andthatthe

Fourth Amendment was intended to eliminate. Id. at 323.

        To be sure, in some ensuing administrative search cases, the Supreme Court departed

from the requirements imposed in Camara, See, and Marshall of a warrant, individualized

justification for the search, and an opportunity for pre-compliance review. In particular, the

Courthasupheld suspicionlesssearchesin caseswhere "specialneeds"made it impracticableor

unreasonable to require the government to demonstrate individualized suspicion to a neutral

decision-maker before conducting the search. See, e. g.. New Jersey v. T. L. O., 469 U. S. 325

(1985) (holding that search of student, by school official, does not require warrant because

"requiringa teacherto obtain a warrantbefore searchinga child suspectedofan infraction . ..

wouldunduly interfere withthe maintenanceofthe swiftandinformal disciplinaryprocedures

needed in schools"); O'Connor v. Ortega, 480 U. S. 709 (1987) (holding that it would be

"unworkable"to requirepublic employers to obtaina warrantbefore searchingan employee's

desk because it would "seriously disrupt the routine conduct of business and would be unduly

burdensome" on employers); Skinner, 489 U. S. at 623 (upholding suspicionless blood and urine

tests ofcovered railwayworkers after certain major train accidentsandinterests; government

interest in dispensing with requirements of warrant and individualized suspicion "is at its

strongestwhen ... 'the burdenofobtaininga warrantis likely to fmstratethe government



                                                 29
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 32 of 54




purpose behind the search'" (quoting Camara, 387 U. S. at 533))'°; VernoniaSch. Dist. 47Jv.

Acton, 515 U. S. 646 (1995) (upholding school district's student athlete drug policy because

studentathleteshavea reducedexpectationofprivacy).

        The most recent case in the administrative search line-and the one most apposite here-

is Patel. The Los Angeles ordinance at issue required hoteloperators to record specific

information about guests-including the guest's name and address, the number ofpeople in the

guest's party, the length of stay, the rate charged, and the make, model, and license plate number

ofthe guest'svehicleparkedonthe hotel property-andto maintainthis informationonthe

premises for a 90-day period. 135 S. Ct. at 2447-48. These records, the ordinance provided,

"shall be made available to any officer ofthe Los Angeles Police Department for inspection . ..

at a time and in a mannerthatminimizesany interferencewiththe operationofthe business,"

and a hotel operator's failure to make the records available is a criminal misdemeanor"

punishable by up to six months injail or a $1, 000 fine. Id. (citing Los Angeles Municipal Code

§41, 49(3)(a)).
        Resolving a facial challengebasedon evidence developedat a benchtrial, the Court in

Patel invalidated the portion ofthe Ordinance authorizing warrantless inspections on demand,

because the Ordinance failed to provide hotel operators with an opportunity for precompliance

review. Distilling its administrativesearchprecedents, the Court explamed:




10The Court in Skinner and a companion case upholding drug test ofcustoms workers also noted
that the subjects ofthese search has a diminished expectation of privacy by virtue ofworking in
an industry heavily regulated for safety. See 489 U. S. at 622-23 ("[T]he expectations ofprivacy
of covered [railway] employees are diminished by reason of their participation in an industry that
is regulatedpervasively to ensuresafety ...."); seealso Nat'ITreasury Emps. Unionv. Von
Raab, 489 U. S. 656, 667 (1989) (upholding program ofwarrantless testing for customs
employees; Court notes risk otherwise of loss of evidence and that "every employee who seeks a
transfer to a covered position knows that he must take a drug test").


                                                30
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 33 of 54




                The Court hasheld that absentconsent, exigentcircumstances, or the like,
        in orderfor an administrative searchto be constitutional, the subject ofthe search
        must be afforded an opportunity to obtain precompliance review before a neutral
        decisionmaker. See See, 387 U. S. at 545; Lone Steer, 464 U. S. at 415 (noting that
        an administrative search may proceed with only a subpoena where the subpoenaed
        party is sufficientlyprotectedby the opportunityto "questionthereasonablenessof
        the subpoena, before suffering any penalties for refusing to comply with it, by
        raising objections in an action in district court"). And, we see no reason why this
        minimal requirement is inapplicablehere. Whilethe Courthasnever attempted to
        prescribe the exact form an opportunity for precompliance review must take, the
        City does not even attempt to argue that § 41. 49(3)(a) affords hotel operators any
        opportunity whatsoever. Section41.49(3)(a) is, therefore, facially invalid.

Id. at 2452.

        The Court in Patelfurthernotedthat a hotel owner"whorefusesto give anofficeraccess

to his or her registry can be arrested on the spot. " Id. Under Camara, the Court held, "business

owners cannot reasonably be put to this kind of choice. " See id. ('"[B]road statitory safeguards

are no substitute for individualized review, particularly when those safeguards may only be

invokedatthe risk ofa criminalpenalty. '" (quoting Camara, 387 U.S. at 533)). Withoutan

opportunity for precompliance review, the Court held, "the ordinance creates an intolerable risk

that searchesauthorizedby it will exceedstatutory limits, or beusedas a pretextto harasshotel

operators and their guests. " Id. at 2452-53.

       The Court in Patel emphasized that the hotel owner need be afforded only an opportunity

for preview ofthe officer's demand to search the hotel registry before facing penalties for non-

compliance; actual review "need only occur in those rare instances where a hotel operator objects

to turning over the registry. " Id. at 2453. The searches that § 41. 49(3)(a) authorized would be

constitutional, the Court emphasized,werethey accomplishedby issuanceofanadministrative

subpoena. Id. That is because the hotel operator could move to quash such a subpoena before

the records sought were searched; and "a neutral decisionmaker, including an administrative law

judge, would then review the subpoenaed party's objection before deciding whether the


                                                31
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 34 of 54




subpoena is enforceable. " Id. Administrative subpoena authority among federal executive

branchagencies,the Court noted, is "ubiquitous," confirming"whatcommon sensealonewould

otherwise lead us to conclude: In most contexts, business owners can be afforded at least an

opportunity to contest an administrative search's propriety without unduly compromising the

government's abilityto achieveits regulatory aims." Id. at 2453-54. And, the Courtnoted,

precompliance review can be made available by means other than administrative subpoenas.

"[WJhatever the precise fonn, the availability ofprecompliance review alters the dynamic

betweenthe officer andthe hotel to be searched, and reduces the risk that officers will use these

administrative searches as a pretext to harass business owners. " Id. at 2454.

       The Court now evaluates, in light ofthese two lines of Fourth Amendment authority, the

reasonableness ofNew York City's Ordinance.

       Two features ofthe Ordinance mitigate the official intmsion on theplatforms' privacy
and security interests. First, unlike the administrative inspection schemes at issue in cases like

Camara, See, andMarshall, the Ordinancedoesnot entail the on-sitepresenceofstate officers or

anyphysical entry into the quarters ofthe booking services subject to it. The Ordinance operates
more like the agencysubpoenasat issue in OklahomaPress, Morton Salt, and McLaneCo., and

discussed in See, in that it obliges booking services to produce records to an agency. Second, the

Ordinance does not appearto give OSEdiscretion asto the information that the booking service

is required to produce. Instead, the Ordinance prescribes that data, with commendable precision.

Other potential infirmities aside, the Ordinance thus does not implicate one animating concern of

the FourthAmendment: "randomor arbitrary acts ofgovernment agents," Skinner, 489U. S. at

621-22, searchinga businessor residenceunguidedby "specificneutral criteria," Marshall, 436

U. S. at 323. Intheserespects, the Ordinanceimpingesonthe protected FourthAmendments of



                                                 32
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 35 of 54




subject entities less than the Los Angeles ordinance in Patel, which obliged hotels to make their

guest records available on demand to police for on-site review. 135 S. Ct. at 2447.

        Onthe other hand,the scale oftheproduction that the Ordinance compels eachbooking

service to make is breathtaking. Eachmonth, the Ordinance appropriates from every participant

in the burgeoning home-sharing industry whatis effectively a wholesale replica ofthatbooking

service's database as to New York City users. The infonnation called for appears to capture

virtually all monthly infonnationthe service receives from eachuser. " Had it been in effectin

2016, the Ordinance thus would have compelled Airbnb to produce user data as to each ofthe

more than 700, 000 bookings executed that year over Airbnb's platform. SeeAirbnb Economic

Report at 32. The Ordinance does not have a temporal sunset.

        In its sweep, the Ordinancedwarfsthat ofthe LosAngelesordinanceat issue in Patel.

The universality of the Ordinance's monthly production demand (covering all short-term rentals

inNewYork City), the sheervolume ofguestrecords implicated, andthe Ordinance'sinfinite

time horizon all disfavorthe Ordinancewhenevaluated for reasonablenessunder the Fourth

Amendment.

       Indeed, the Ordinance is the antithesis ofa targeted administrative subpoena for business

records. Underthe line ofcasesreviewedabove,to satisfythe FourthAmendment, such a

subpoenamusthavea limited scope, a relevantpurpose, andspecificity in its demands. These

familiar conditions present "rather minimal limitations on administrative action. " See, 387 U. S.

at 544^1-5. But these limitations protect important constitutional interests in liberty andprivacy.
The requirementthat an agencysubpoenabetargetedin theseways andnot an invitationto a




  Withone exception: The Ordinance doesnotrequire thebooking service to reproduce the
photographs and videos ofthe rental unit that accompany its public listing.

                                                 33
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 36 of 54




fishing expedition-that the agency "delimit the confines of a search by designating the needed

documents in a formal subpoena, " id.- respects the Fourth Amendment interests ofthe subject

entity. It enables a reviewing court to determine whether "compliance will not be unreasonably

burdensome." Id. at 544.

        By all appearances, however, the Ordinance is devoid of any tailoring. On the contrary,

it appearsto bethe functionalequivalentofa legislative edictmandatingthat OSEissuean

identical subpoena to every covered booking service operating in New York City, every month

starting in Febmary 2019 and extending into perpetuity, calling for production of the prescribed

data as to all New York City users. In contrast to a tailored subpoena, the Ordinance applies

across-the-board to all short-term listings in New York City. It does so regardless whether there

is any factual basiswhatsoever to suspect that anyparticular listing, or user, or building, or
complex, at issue is in violation of the Multiple Dwelling Laws.

       The City'sjustificationfor the Ordinance'ssweepingscope is that sucha lawwould

facilitate OSE's enforcement efforts. The City so explained at the October 5 hearing. Hr'g Tr. at

45. By giving OSEaccess, in substanceif not form, to the listings databasesofAirbnb,

HomeAway, andother home-sharingplatforms, the Ordinancewould expedite OSE'smissionof

identifying listings that violate the Multiple Dwelling Laws. 'The Ordinance would spare OSE

th^ need to build cases through conventional investigative means. Instead of developing leads as

to illegal rentals (e. g., from neighbors, coop and condo boards, or other complainants) and then

following up-including by issuing subpoenas to home-sharing platforms targeted to suspect

listings-the OSEcould henceforthsearchtheplatforms' electronic userrecords for unlawful or

apparently unlawful listings.




                                                 34
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 37 of 54




       At least on its record developed to date, the City's justification is less than convincing.

OSEis ableto document, in its history, issuinga combined 15 targetedsubpoenasto Airbnb and

HomeAway. This limited track record hardly suggests that compliance with the historical Fourth

Amendment standards governing administrative subpoenas, including tailoring, is impractical or

destinedto be ineffectual. The City's showingto datehasnotjustified its bid, in the context of

informationdemandsto home-sharingplatforms, to dispensewiththese familiar standards.

       In its Fourth Amendment jurisprudence, the Supreme Court, in fact, has repeatedly

disdainedjustifications like that offered by the City. As the Court has repeatedly emphasized,

whilethe FourthAmendment's reasonablenesscommandmustadaptto changingtimes and

technology, thetest ofreasonablenessis not whetheran investigativepractice maximizeslaw

enforcement efficacy. Other factors, including the extent ofthe intrusion on protected privacy

interests, weighheavily, often decisively, in the balance. See, e. g., Carpenter, 138 S. Ct. at 2218

(invalidating, as inconsistent with the "constraints ofthe Fourth Amendment, " warrantless

subpoenasfor cell-site records, despitethe capacityofsuch"nearperfect surveillance"recordsto

help police build cases); Patel, 135 S. Ct. at 2456 (rejecting government's defense ofmunicipal

ordinance that efficacy of law enforcement operations would be undermined were ordinance

invalidated); Jones, 565 U. S. at 415-16 (holding that the placement ofa GPS tracking device on

a vehiclewasanunconstitutional search,notwithstandingthat GPSdevicesprovidedlaw

enforcementa "cheap"meansto developrecords "andefficientlymine them for information");

Gant, 556 U. S. at 349 ("The mere fact that law enforcement may be made more efficient can

never by itselfjustify disregard of the Fourth Amendment. " (internal quotation marks and

alterations omitted)); Mincey v. Arizona, 437 U. S. 385, 393 (1978) ("[T]he Fourth Amendment

reflects the viewofthosewhowrotethe Bill ofRightsthatthe privacy ofa person's home and



                                                35
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 38 of 54




property may not be totally sacrificed in the name of maximum simplicity in enforcement of the

criminal law.")

        Here, while granting OSE the run ofthe vast user databases ofplatforms like Airbnb and

HomeAway would surely aid OSE in its mission to identify andpursue violators ofthe Multiple

Dwelling Laws, no Fourth Amendment precedent countenances this expedient. The City has not
cited any decision suggesting that the governmental appropriation ofprivate business records on

such a scale, unsupported by individualized suspicion or any tailored justification, qualifies as a
reasonable search and seizure.


        The precedents on which the City relies in defending the Ordinance as reasonable are

insteadfarafield. Somerelateto historically heavilyregulated industries. See, e. g.,p. 24, supra.
But as Patel teaches, the hospitality (and, by extension, the home-sharing) industries do not

qualify as such. See Patel, 135 S. Ct. at 2454-56. Others involve idiosyncratic "special needs"

suchasthe dmg-testing andschool-searchprecedents. See,e.g.,p. 35, supra. But OSE'sprobe
into violations by hosts ofthe Multiple Dwelling Laws does not implicate the exigencies (such as
the risk that evidence will disappear if not promptly seized) on which these decisions have relied

in upholding searches despite the lack ofindividualized suspicion. OSEhasnot arguedthat the

records covered by the Ordinance are apt otherwise to disappear.

       The Ordinance thus presents, at a minimum, substantial questions as to whether its

compelled monthly production ofthe entirety of booking services' New York City user records

is reasonable under the Fourth Amendment.

       The Fourth Amendment requirement that there be some form ofpre-compliance review
exists to ensure that a neutral decisionmaker has evaluated questions such as this. From the

perspective ofa booking service, eachmonthly production obligation underthe Ordinancemay



                                                36
        Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 39 of 54




 be likened to an administrative subpoena from OSE demanding the same materials. Under the

 lines ofFourthAmendment case lawreviewed above, were Airbnb, HomeAway, or a like

platfonn to receive such a subpoena, the platform would be entitled to litigate the legality ofthe

subpoena before its enforcement in court. Airbnb in facthas litigated OSE'spast subpoenas in

this fashion. And for the reasons above, a platform challenging a demandthat it produce a full

set of its New York City user records for a given month would have, at a minimum, a substantial

argumentunderthe FourthAmendmentthattherequiredproductionwasunreasonable. The

City, however, denied at the October 5 hearing that pre-compliance review is required ofthe

monthly provision ofdata that the Ordinance compels. Hr'g Tr. 15; see also id. (agreeing that

"month-in and month-out, every booking service that's covered simply has to turn over the pool

ofdata described by the law without any intervening judge or magistrate passing judgment on
it").
        The City is wrong. As reflected in Patel, both lines ofpertinent Fourth Amendment case

authority-that involving agency subpoenas andthat involving administrative inspections-have

emphasized the need for some form ofpre-compliance review. Patel's review ofthis authority,
in fact, was the basis of its pronouncement that "the subject ofthe search must be afforded an

opportunity to obtain precompliance review before a neutral decisionmaker. " 135 S. Ct. at 2452.

The Los Angeles ordinance's failure to give the hotel owner an opportunity to "have a neutral

decisionmaker review anofficer's demandto searchthe registry before he or shefacespenalties

for failing to comply, " made the ordinance facially invalid. See id. at 2453; see also, e. g.,
Donovanv. Lone Steer, Inc., 464 U. S. 408, 415 (1984) (holding that the Fourth Amendment

requires that subject of an agency demand for production have the opportunity "to question the




                                                  37
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 40 of 54




reasonableness ofthe [request], before suffering any penalties for refusing to comply with it")
 (emphasis added)).

        By these standards, New York's Ordinance appears similarly deficient. The City has not

pointed to any provision that puts in place or identifies a mechanism for pre-compliance review.

The Ordinance does not provide for a neutral forum before which a booking service could argue,
beforea monthly productiondeadline,thatthe demandfor user datawasunreasonableunderthe

Fourth Amendment (e. g., because of its scale or lack of tailoring). Nor does the Ordinance

provide for a neutral forum before which a booking service could challenge a penalty for

noncompliance imposed by OSEon the grounds that, as in Camara, the underlying demand for

userrecords hadviolated the Fourth Amendment. 12 And asthe colloquy atthe October 5 hearing
demonstrated, thesepenalties, ofup to $1,500per listing, could prove punishing, ifnot an

existential threat, to a booking service. That is so whether a "listing" is defined to refer to each

offer ofa premises for rental or to refer, inthe aggregate, to all offers for thatpremises each
month. &eHr'gTr. 18-24.

        The City hasalternatively arguedthat, ifpre-compliance review is required, the Court's

evaluation ofthe Ordinance in this litigation would qualify. See City Opp. Br. at 17. But any




12Although theOrdinance doesnot setoutsucha review mechanism, attheOctober 5 hearing,
the City stated that after receiving a notice ofviolation from OSE seeking a civil penalty for non-
compliance with the Ordinance, a booking service could go to a "presumably civil court" judge,
Hr'g Tr. 15, or "anadministrative lawjudge atoath, " id. at 17. The City acknowledged that a
booking service could make equitable arguments against the imposition ofa civil penalty, such
as, for example, where an emergency such as a fire prevented the service from timely complying,
or thatthepenalty wastoo high. Id. at 16-17. The City didnot, however, acknowledge that, at
such a forum, the booking service could litigate the validity under the Fourth Amendment ofthe
Ordinance's monthly demand for production of user data. Id. at 17 (noting that Ordinance
expressly bars a booking service from resisting production on grounds that the host did not
consent to disclosure, and that "[t]he statute doesn't contemplate any other defenses that a party
may raise"); but see id. ("Having said that, a judge always has the final say. ")

                                                 38
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 41 of 54




such review by the Court could assess only whether the Ordinance, on its face, was reasonable

under the Fourth Amendment. This Court's facial assessment in this litigation would not give a
particular booking service a forum to challenge any particular application ofthe Ordinance.

Even ifthe Ordinance were upheld facially, each booking service would have a right to challenge
the Ordinance's application to it, in general and monthly, on the grounds that circumstances

particular to it (e. g., disproportion between the scope ofthe production obligation andthe

suspected violations associated withthat service) madethe obligation and associatedpenalties

unreasonable. The Ordinance, however, like the ordinance invalidated facially in Patel for this

failing, failstoprovide a neutral forum inwhicha booking service couldbring sucha challenge.
        In any event, even if this Court's pre-effective-date assessment of the reasonableness of

the Ordinance qualified as constitutionally adequatepre-compliance review, that assessment,

albeit on the limited record developed to date, would not assist the City's cause. On the contrary,
the Court's present assessment is that it is likely that the Ordinance's categorical demand that all

booking services make sweeping monthly dataproductions would be held unreasonable under

the Fourth Amendment.

       The Court largely basesthis preliminaryjudgment on the considerationsaddressed

above: most notably, the scale ofthe user data compelled to beproduced, as measured against
the precedents that require that the demands of subpoenas and regulatory searches and seizures

be reasonably tailored and that reject governmental attempts to dispense with tailoring in the
generalizedinterest ofinvestigativeefficacy. If eachmonthly demandis viewedas the

functional equivalent of an OSE subpoena to each booking service, as the Court regards as

appropriate, the expansive user records required be produced cannot be credibly described as

"limited in scope. " See, 387 U. S. at 544. The Ordinance's intrusion on protected Fourth



                                                 39
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 42 of 54




Amendment interests is all the greater because (1) the user data in question is commercially

sensitive andsubject to potential disclosure; and(2) the Ordinance's requirement for monthly
productionsofsuchdatais perpehial.

         An historical perspective underscores this overreach. An attempt by a municipality in

an era before electronic data storage to compel an entire industry monthly to copy and produce
its records as to all local customers would have been unthinkable under the Fourth Amendment.

It would have been out ofbounds on the grounds ofexcessive burden alone. The more ready
ability of a modem company whose business is accomplished through cyber communications to

comply with such a demand lessens the burden objection. But this should not obscure the extent

to which the Ordinance departs from Fourth Amendment standards. A ruling upholding the
Ordinance as reasonable would invite municipalities to make similar demands on e-commerce

companies, whether by legislation or subpoena, for the routinized production to investigative

agencies ofbroad-ranging records asto all users or customers. It would invite suchproductions
so asto permitregulators to troll theserecords forpotential violations oflaw, even asto

customers as to which there had been no basis theretofore to suspect any violation of law.

       Existing Fourth Amendment law does not afford a charter for such a wholesale regulatory
appropriation of a company's user database. And the implications of upholding the Ordinance

give pause, asjust a few hypotheticals illustrate. By the City's logic, a City Council presumably

could also compel (1) all online auction services monthly to produce all records ofsales byNew

York City residents, on the premise that such records could assist in finding sellers who evaded

capital gain taxes on sales ofcollectibles; (2) all medical providers monthly to produce all patient
records for carerendered inNewYork City, on the premisethat suchrecords could assistin

finding instances in which users engaged in up-coding and other health-care fraud; and (3) all



                                                 40
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 43 of 54




 credit card companies monthly to produce all records ofexpenditures inNewYork restaurants,

on the premise that such records could assist in identifying instances in which commercial

income was not reported to tax authorities. Although the Court does not resolve hypotheticals,

these scenarios, and many others that the Ordinance readily conjures, underscore the potential
far-reaching implications ofthe City's position.

        On the record at hand, the Court therefore finds it likely that Airbnb and HomeAway will
succeed in invalidating the Ordinance as unreasonable under the Fourth Amendment. That is

because (1) the Ordinance lacks a mechanism for pre-compliance review by a neutral ofits

monthly command that booking services produce their New York City user records; and (2) even

ifthis facial injunctive action were treated aspre-compliance review, the City has notjustified its
sweepingcapture ofconstitutionallyprotected records.

        B.      The Stored Communications Act

        The Court turns now to plaintiffs' argument that they are likely to prevail because the

Ordinance conflicts with, and is preempted by, the Stored Communications Act. Although this

argument is colorable, the Court is notprepared to conclude thatplaintiffs are likely to succeed
on their merits of this claim.

       The SCA is part ofthe Electronic Communications Privacy Act (the "ECPA"), which

Congress passed in 1986 to "update and clarify the Federal privacy protections and standards in

light of dramatic changes in new computer and telecommunications technologies. " S. Rep. No.

99-541, at 1-2 (1986). The SCA governs the disclosure ofuser communications and records by
providers ofa remote computing service ("RCS")or an electronic communication service




                                                41
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 44 of 54




 ("ECS") (collectively, "covered service providers"). See 18 U. S.C. §§ 2702-03. 13 In relevant

part, it provides that covered services may not disclose "arecord or other information pertaining

to a subscriber to or customer ofsuch service ... to any governmental entity, " except as
authorized by Section 2703 or "with the lawful consent ofthe customer or subscriber. " Id.

§ 2702(a), (c). Section 2703, in turn, permits governmental entities to mandate disclosure of

information if, among other processes, "the governmental entity ... has the consent ofthe

subscriber or customer to such disclosure. " Id. § 2703(c)(l)(C).

        Plaintiffs argue thatthe Ordinance violates the SCA's provision because it requires

home-sharing platforms to produce private consumer information to the City without adhering to
the legal processes specified in the SCA. In support, plaintiffs cite Telecommunications

Regulatory BoardofPuerto Ricov. CTIA-Wireless Ass'n, 752 F.3d 60, 61 (1st Cir. 2014). See
AirbnbBr. at 27-28;HomeAwayBr. at 9-11. There,the First Circuit heldthatPuertoRico's

Registry Act was preempted by the SCA because it would have required cellular service

providers "to disclose their prepaid customers' names, addresses, andphone numbers to a

governmental entity withouta subpoena-pranyprocesswhatsoever ...." Id. at 68. Plaintiffs

also rely on Homeaway. com, Inc. v. City of Portland, No. 3:17 Civ. 91, Dkt. No. 36, at 12-16 (D.

Or. Mar. 27, 2011), in which a district court enjoined a city ordinance on the ground that the



13TheCity arguesthatbecauseplaintiffs bringa facialchallenge againstthe Ordinance,the
Court must determine whether all "booking services, " as defined by the Ordinance, necessarily
qualify asanRCS orECS. City Opp.Br. at20-21. It maintainsthatthe definition ofa "booking
service" is not coextensive with a covered service provider under the SCA; a booking service
underthe Ordinanceneedonly allow for the listing ofshort-term rentals for a fee anddoesnot
necessarily needto provide "computer storage or processing services" or "the ability to send or
receive wire or electronic communications. " 18U. S.C. §§2510(15), 2711(1)-(2). The City
appears to concede, however, that plaintiffs qualify asproviders covered by the SCA. City Opp.
Br. at21 n.16. Because the Court doesnot conclude, atthis stage, thatplaintiffs are likely to
prevail on their challenge to the Ordinance under the SCA, the Court will assume, without
deciding, that each "booking service" subject to the Ordinance is an RCS or ECS.

                                                42
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 45 of 54




ordinance, in contravention ofthe SCA, would haverequired theplaintiffto provide monthly
logs ofhost information.

        Plaintiffs' reliance on this authority is misplaced. The Ordinance at issue here, unlike the

laws at issue in Telecommunications Regulatory andHomeaway. com, provides that booking
services must obtain"from eachhost... lawful consent"to providethe informationcovered

underthe statute. N.Y.C. Admin. Code § 26-2102(b). The Ordinance does not specify the form

suchconsent must take, but it doesprovide that consent may include "advising orproviding

notice to a user ofthe booking service that new or continuing use of such booking service as a

host constitutes consent to such disclosure." Id.

        Plaintiffs respond that the Ordinance's consent provision is unavailing under the SCA

because the Ordinance does notprovide forvalid consent. Instead, it forces plaintiffs to require

that all users consent to the disclosure of their information as a condition of using plaintiffs'

websites. Airbnb argues that, at least in the context ofthe Fourth Amendment, "consent [may]
not be coerced, by explicit or implicit means,by impliedthreat or covert force." Schnecklothv.

Bustamonte, 412 U.S. 218,228 (1973).

       On the present record, the Court is unprepared to findthat argument likely to prevail. As
the City notes, plaintiffs have not pled facts supporting their claim that hosts would feel coerced

to consent to the disclosure of the information covered by the Ordinance. On the contrary, both '

Airbnb andHomeAway already condition use oftheir services on hosts accepting privacy

policies that, among other things, notify hosts that the information they provide may be disclosed

to governmental authorities. SeeAirbnb Privacy Policy § 3. 5. ("Airbnb and Airbnb Payments

may discloseyour information, includingpersonal information, to courts, lawenforcementor

governmental authorities, or authorized third parties, if and to the extent we are required or



                                                  43
          Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 46 of 54




.

    permitted to do so by law or if such disclosure is reasonably necessary ... to comply with our

    legal obligations ... . "); HomeAway Privacy Policy at 3 ("We may disclose your personal data

    to enforce ourpolicies, or where we arepermitted (or believe in good faith that we arerequired)
    to do so by applicablelaw, suchas in responseto a requestby a lawenforcementor

    governmental authority . .. . "). Hosts are required to accept these terms as a condition of using

    either company's services. SeeCountryman Decl. ^ 5; Furlong Decl. ^ 13. Plaintiffs presumably
    do not meanto suggestthattheir ownterms andconditionsare invalidbecauseusers are coerced

to accede to them.


           In light ofthe clear languages oftheseprivacy policies, plaintiffs' terms ofservice appear
themselves to establisheffectiveuser consentto thepossibilitythat informationwill be disclosed

to governmental entities. See Inre Yahoo Mail Litig., 1 F. Supp. 3d 1016, 1029 (N.D. Cal. 2014)

(holdingthatYahooMail users who acceptedYahoo'sterms ofservice consentedto the

interception oftheir emails); Roussetv. AT&T Inc.,No. 14 Civ. 843 (LY) (ML), 2015 WL

9473821, at *8 (W.D. Tex. Dec. 28, 2015) (holding that plaintiff adopted Yahoo's terms of

service and so consented to the monitoring ofhis communications and waived any privacy

protections under the ECPA).

           The Court is therefore as yet prepared to conclude that plaintiffs are likely to prevail on

the merits oftheir facial challenge under the SCA.1



14 Plaintiffs makea separate argument whythe Ordinance's consentprovision doesnot satisfy
the SCA. The SCA provides that the consent exception applies if "the governmental entity .. .
has the consent ofthe subscriber or customer to such disclosure. " 18 U. S. C. § 2703(c)(l)(C).
Plaintiffsassertthatthe consentexceptionis valid only if the governmentobtainsconsent
directly from the subscriber; and that the SCA does not permit the government to rely on consent
that the consumer obtained by another (here, the service provider as a condition to use services).

The Court is unpersuaded by plaintiffs' interpretation of § 2703(c)(l)(C). As the City rightly
notes, far from requiring affirmative action by the City to procure consent, the key word in that

                                                    44
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 47 of 54




        C.       First Amendment

        Finally, plaintiffs challengethe OrdinanceonFirstAmendment grounds. Theyarguethat
 the Ordinance unconstitutionally requires them to adopt andcommunicate a message thatthey
would not choose to communicate absent government coercion: that hosts must consent to the

disclosure oftheirpersonal datato the City andthatuse oftheplatform constitutes consent to

such a disclosure. Airbnb Br. at 28-29. In making this claim, plaintiffs note that the disclosure

will be to an agency, OSE, that, in plaintiffs' view, is "widely known for targeting hosts."

Airbnb Br. at28-29. As HomeAway therefore puts the point, it (andAirbnb) "do[] not wantto

use [their] speech to serve as the City's enforcement arm. " HomeAway Br. at 20. Plaintiffs

further arguethatthe Ordinance regulates the content ofspeech, andthe City therefore bears the

burden of showing that the Ordinance is narrowly tailored to serve compelling interests. The

City, for its part, arguesthatthe Ordinance does not implicate the First Amendment, both

because plaintiffs' existing privacy policies already contain language that satisfy the Ordinance's
consent provision so as to make any additional message unnecessary, and because the Ordinance

regulates conduct, not speech. City Opp. Br. at 27.




provision-"has"-connotes passive possession, not affirmatively obtaining something. See,
e.g., OxfordDictionary("possess, own, or hold"), available at
http://www. oxforddictionaries. com/us/definition/american_english/has.    But see Freedman v,
America Online, Inc., 303 F. Supp. 2d 121, 128-29 (D. Conn. 2004) (interpreting § 2703 and
holdingthatgovernmental entity didnothavetheconsent ofsubscriberbecauseit never"sought
or obtained"consentdirectly fromthe subscriber). Whenprospective hosts consenttoprivacy
policies providing that their information may be disclosed to "law enforcement or governmental
authorities, " Airbnb Privacy Policy § 3. 5, or "in response to a request by law enforcement or
governmental authority, " HomeAway Privacy Policy at 3, the governmental authority can be said
to "have" the user's consent to seek such information.


                                                45
         Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 48 of 54




          The Court elects not to address the First Amendment question at length here. Having
concluded that Airbnb and HomeAway are likely to prevail on their Fourth Amendment

challenge to the Ordinance, it is not necessary to do so.

          For avoidance ofdoubt, the Court is not, at thisjuncture, inclined to regard the First

Amendment claim as likely to prevail. In particular, the presence in each plaintiffs current

privacy policies ofsubstantially comparable disclosures raises a question ofwhetherthe City
would require anything further j&om Airbnb and HomeAway to conclude that eachwas in

compliance with the Ordinance. Ifthe City regarded plaintiffs' present policies as conveying the
required message, a question for Airbnb and HomeAway would then be whether, in order to

claim that the Ordinance compels unwanted speech, they are proposing to abandon the existing
disclosures that the City contends satisfy the Ordinance's directive.

III.     Other Injunctive Factors and Overall Assessment

         A.      Irreparable Harm

         A preliminary injunction will issue only if plaintiffs show that they are "likely to suffer

irreparable harm in the absence ofpreliminary relief. " Winter v. Nat. Res. Def. Council, Inc.,

555 U. S. 7, 20 (2008). Plaintiffs make such a showing if, "but for the grant of equitable relief,

there is a substantial chance that upon final resolution ofthe action the parties cannot be returned

to the positions they previously occupied. " Brenntag Int'l Chems., Inc. v. Bank ofIndia, 175

F. 3d 245, 249 (2d Cir. 1999). A plaintiff need only show a "threat of mcpsirable harm, not that

irreparable harm already [has] occurred. " Mullins v. City ofNew York, 626 F. 3d 47, 55 (2d Cir.

2010).

         The plaintiffs here make several arguments why they are likely to suffer irreparable harm
absent an injunction.




                                                  46
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 49 of 54




        First, they assert that the Ordinance will subject them to continuing violations of their

rights under the Fourth andFirst Amendments. SeeAirbnb Br. at 31; HomeAway Br. at 24. It is

well established that "[w]hen an alleged deprivation of a constitutional right is involved... no

further showingof injury is necessary" to obtain a preliminary injunction. Mitchell v. Cuomo,

748 F.2d 804, 806 (2d Cir. 1984) (internal quotation marks omitted). Although the Ordinance

hasnotyetgoneinto effect-it is scheduledto become effective onFebruary2, 2019-plaintiffs
may show irreparable harm by showing that they are "threatened with imminent violations of

their constitutional rights inthe absence ofpreliminary relief. " Ligonv. City ofNew York, 925 F.
Supp. 2d 478, 539 (S.D.N.Y. 2013).

        Such is the case here: Plaintiffs have argued, and the Court has held, that they are likely
to prevail on their claim that the Ordinance violates the Fourth Amendment. If the Ordinance is

permitted to take effect, plaintiffs therefore will likely be subjected to violations oftheir Fourth

Amendmentrightto be free from unreasonablesearchesandseizures,eachtime the Ordinance

obliges them to produce user records, an obligation that, under the Ordinance, commences in

February 2019. The constitutional violation would recur each month given the continuing-

monthly-obligation to produce suchrecords thatthe Ordinance imposes. See Hardy v.

Fischer, 701 F. Supp. 2d 614, 619 (S.D.N.Y. 2010) ("[A]n ongoing constitutional violation more

closely resembles irreparableinjury than does a constitutionalviolationthatwas suffered in the

past and which can be remedied only by money damages. "). Because the threatened, continuous

violation ofa constitutional right constitutes irreparable harm for purposes ofa preliminary

injunction motion, plaintiffs have carried their burden of showing that they likely will suffer

irreparable harm.




                                                 47
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 50 of 54




          Plaintiffs separately argue that they will suffer irreparable harm if they are compelled to

turn over their private business records asto their users, because the confidentiality ofthose
records will be irreversibly lost even if plaintiffs ultimately prevail on the merits oftheir claim.

Thedisclosure ofprivate, confidential information "isthe quintessential type ofirreparable harm
that cannot be compensated or undone by money damages. " Hirschfeldv. Stone, 193 F.R.D.
175, 187 (S. D.N. Y. 2000).

        Here, the risk ofdisclosure is imminent; ifthe Ordinance goes into effect, plaintiffs will

be compelled to turn over a voluminous amount of information in which they have a reasonable

expectation ofprivacy, or face hefty fines. The threat to plaintiffs' privacy interests is higher

here because, on the record at hand, the Ordinance does not appear to place meaningful limits on

the City's ability to disseminate the information it collects, eitherto other government offices or
to the public at large. The Ordinance provides that information collected under it "shall be

available for public review only to the extent required by federal, state and local law. " N.Y. C.

Admin. Code § 26-2105. The City admitsthat, underthisprovision, information coveredby the
Ordinancewould be subjecttopublic disclosure undertheFOIL. Hr'g Tr. at33. Whilethe city
asserts that it would endeavor to withhold the most sensitive information it collects (for instance,
the names andaddressesofhosts), there is no guaranteethatthis would standin the eventthat a

litigated action were brought against one or more ofplaintiffs' hosts that drew upon the data

produced. Further, the City acknowledges that other information produced by plaintiffs could be

made available to the public, including the total amount offees plaintiffs collect per listing. Id.
at 34. By these means, competitors-whether rival home-sharing platforms or members ofthe

hotel industry-could gain sensitive information aboutthe workings ofplaintiffs' businesses.




                                                 48
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 51 of 54




         These constitutional and commercial hanns, the Court concludes, could not readily be

remedied. Accordingly, plaintififshavemettheirreparable injury requirement forpreliminary
 injunctive relief.

         B.       The Balance ofHardships

         In considering whether to preliminarily enjoin the Ordinance, the Court also "must

balance the hardships between the plaintiff and defendant and issue the injunction only if the

balance ofhardships tips in the plaintiffs favor. " Salinger v, Colting, 607 F. 3d 68, 80 (2d Cir.

2010). The Court concludes thatthebalanceofequities strongly favorspreserving thestatus quo
andpreliminarily enjoiningthe Ordinance.

        As explained above, denial ofa preliminary injunction likely would result in the

continuous violation ofplaintiffs' Fourth Amendment rights. Plaintiffs' privacy interests in the

information covered by the Ordinance would be irretrievably lost; and, once plaintiffs' user

records were disseminated to OSE,there would be a material possibility thatplaintiffs'

competitors could gain access to at least some ofthis sensitive business information, including

via FOIL requests. Production ofthe covered material may also impose significant compliance

costs (if plaintiffs complied with the Ordinance) or civil penalties (if they did not). Finally,

production by plaintiffs enmasse ofuserrecords to OSE,asrequired, wouldpresent atleast
some risk of alienating plaintiffs' users.

        The City, in contrast, faces only slight hardships if enforcement ofthe Ordinance is

preliminarily enjoined while this case is adjudicated to completion. Were the City to prevail on
the merits, a preliminary injunction would only temporarily delay enforcement of the Ordinance.

        To be sure, the City has a legitimate interest, during this period, in enforcing laws such as

the Multiple Dwelling Lawsto the extent breached byparticipants inthe home-sharing market.



                                                  49
          Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 52 of 54




 But the City's regulator responsible for enforcing these laws, OSE, already possesses other tools

to gather evidence ofviolations ofthese laws. These including the power to issue targeted
subpoenas to plaintiffs and others. It can use these tools to safeguard its interests while this

litigation is pending.

           The record to date reflects that the City has made only modest use of these tools. As to

subpoenas, relative to the scale ofviolations ofthe Multiple Dwelling Lawsthatthe City

represents have occurred and are occurring, the City has issued a combined 15 targeted

subpoenas-10 to Airbnb andfiveto HomeAway. Ifenforcement in this areais indeeda City
priority, the City is at liberty to devote enhanced personnel and investigative resources to this

problem, including by issuing more subpoenas to home-sharing platforms as to users or venues

where OSE has a basis to believe there have been violations of law. In any event, to the extent

that OSE's interest in maximizing the efficiency ofits investigations would be advanced by

enforcement ofthe Ordinance rather than using presently available investigative techniques, that
doesnot outweighthe harmsto plaintiffs. Wherethere is "a conflictbetweenthe state's

financialandadministrative concerns on the onehand, andthe risk ofsubstantialconstitutional

harm to plaintiffs on the other ... the balance ofhardships tips decidedly in plaintiff's favor."
Mitchell, 748 F.2d at 808.

          Accordingly, the balance ofequities strongly favors granting plaintiffs' their requested
relief.

          C.     The Public Interest

          Finally, the issuance of a preliminary injunction serves the public interest. The Court has

found that Airbnb and HomeAway are likely to succeed on their claim that the Ordinance

violates the Fourth Amendment. Enjoining an unconstitutional regulatory scheme "serves the



                                                  50
       Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 53 of 54




public interest... becausethe Governmentdoesnothave an interest in the unconstitutional

 enforcement ofa law." Amarin Pharma., Inc. v. FDA, 119F. Supp. 3d 196, 237 (S.D.N.Y.

2015) (internal quotation marks and citations omitted); see also Ligon, 925 F. Supp. 2d at 541
(finding thatthe public hadstrong interest "in liberty anddignity underthe Fourth
Amendment").

         To be sure, the public has an interest in preventing the social ills that may result from the

proliferation of short-term rentals in waysthat violate the Multiple Dwelling Laws. SeeKlossner

Decl. ^3 n. l, 9, 12, 22, 40-41 (attesting that unlawful short-term listings create health and

safety risks, drive up rentprices, andadversely affectneighborhoods). But, asnoted, the

issuance ofa preliminary injunction oughtnotto significantly impairtheCity's abilityto
safeguard those interests during thependency ofthis litigation, asthe City retains its existing
investigative tools such as subpoenas, and is at liberty to enhance the resources dedicated to this

area if it determines that such serves the public interest.

        D.      Overall Assessment

        For the reasons reviewed above, the Court holds that each factor relevant to the

preliminary injunction inquiry favors granting the requested relief. The Court will therefore

issue a preliminary injunction enjoining the Ordinance from takingplace pending the resolution
ofthis litigation.

IV.     Next Steps

        This matter will now proceed expeditiously to discovery. The parties previously advised
the Court oftheir shared view that discovery was unnecessary until after the Court hadresolved

the motions for preliminary relief. SeeNo. 18 Civ. 7712, Dkt. 38. Accordingly, the parties'

proposed civil casemanagementplanandscheduling order setforth anexpedited discovery



                                                  51
      Case 1:18-cv-07712-PAE Document 93 Filed 01/31/19 Page 54 of 54




 schedule, measured by the number ofdays from the datethe Court resolved plaintiffs' motions.
 The Court has approved that plan and scheduling order.

        Consistent withtheproposed case management plan, anymotion to amend ortojoin
 additional parties shallbefiledwithin 30daysoftoday's order. Theparties shall complete initial
 disclosures pursuant to FederalRule ofCivil Procedure 26(a)(l) within 14days oftoday's order.
All factdiscovery isto becompleted within 100daysofthisorder, andanyexpert discovery
 shall be completed within 145 days ofthis order.

        In accordance with the case management plan, the case management conference is

scheduled forMay 10,2019, at2:30p.m. Pursuant totheCourt's individual mles, ifanyparty
wishestomoveforsummaryjudgment, it must,within 14daysofthecloseoffactdiscovery,
submita lettertotheCourtrequestingthatthecasemanagementconferencepreviously
scheduledserve as a pre-motion conference.

                                            CONCLUSION

       Forthe foregoingreasons, the Court grantsplaintiffs' motions forpreliminary relief. The
court preliminarily enjoins the Ordinance from taking effectpending resolution ofthis litigation.
       TheClerkofCourtisrespectfully directedtoterminate themotionspendingatdocket
number 13 (No. 18 Civ. 7712) anddocket number 9 (No. 18 Civ. 7742).


       SO ORDERED.
                                                          UA,^                   ,7

                                                                                      (9i
                                                                                            y

                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 3, 2019
       New York, New York




                                               52
